NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         APR 24 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

CHAUNCEY M. MAHAN,                               No.    18-56147

                Plaintiff-Appellant,             D.C. No. 2:17-cv-01346-CJC-AFM

 v.
                                                 MEMORANDUM*
JUAN PEREZ; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                             Submitted April 17, 2019**

Before:      McKEOWN, W. FLETCHER, and BYBEE, Circuit Judges.

      Chauncey M. Mahan appeals pro se from the district court’s judgment

dismissing his action alleging constitutional violations related to a dispute over the

ownership of audio recordings in Mahan’s possession. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion a dismissal for failure to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
comply with court orders. In re Phenylpropanolamine (PPA) Prods. Liab. Litig.,

460 F.3d 1217, 1226 (9th Cir. 2006). We affirm.

      The district court did not abuse its discretion by dismissing Mahan’s action

because Mahan failed to comply with the district court’s order to omit any claims

of false arrest from the second amended complaint. See Ferdik v. Bonzelet, 963
F.2d 1258, 1260-61 (9th Cir. 1992) (setting forth factors for determining whether a

pro se action should be dismissed for failure to comply with the district court’s

orders).

      Contrary to Mahan’s contention, the district court properly determined that,

despite the omission of the word “arrest” from the second amended complaint,

Mahan alleged that he had been subjected to an improper de facto arrest.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Mahan’s motion for judicial notice and to compel discovery (Docket Entry

No. 19) is denied.

      AFFIRMED.




                                          2                                       18-56147